BY JUDGE CLEO E. POWELL
This matter came before the Court on an appeal from the Juvenile and Domestic Relations Court. Angela Fordham’s mother and maternal grandmother appealed the decision of the lower court approving the Department of Social Service’s (“DSS”) change in the goal of the child’s foster care service plan from “return to parent” to “adoption.” The DSS filed a motion to dismiss the appeal on the grounds that the order changing the goal of the foster care service plan is interlocutory and thus nonappealable. The Court heard oral arguments and evidence on October 20,2000, and rules as follows.
Virginia Code § 16.1-283 contemplates that a petition seeking a change in goal from “return to parent” to “goal for adoption” can be accomplished by a request for termination of parental rights or can precede such a request. In this case, the DSS requested a change in goal accompanied by a request for termination of parental rights. On May 15,2000, the judge of the Juvenile and Domestic Relations Court ruled that:
the permanent plan as set forth by the petitioner is approved and termination of parental rights has been documented as being in the best interest of the child and adoption is the permanent plan for the child. The agency with custody of the child is directed to file termination of parental rights petitions pursuant to Sec. 16.1-283 and to request that this court set a hearing date on these matters.
It is clear that “[a] final order is one that disposes of the whole subject, gives all the relief contemplated, and leaves nothing to be done in the cause save to superintend ministerially compliance with the order.” Alexander v. *175Morgan, 19 Va. App. 538, 540, 452 S.E.2d 370, 371 (1995). To the extent that the order appealed from leaves matters to be accomplished1 md did not dispose of the whole subject, it is not a final order but rather interlocutory and not appealable.
The DSS’s motion is granted and the appeal is dismissed. This matter is stricken from this Court’s docket and remanded to the Juvenile and Domestic Relations Court.

 I.e. file a petition to terminate parental rights and set a hearing therefor.